OPINION — AG — QUESTION: "DOES A SCHOOL TEACHER HAVE THE RIGHT TO FILE AND RUN FOR COUNTY CLERK AND STILL BE A TEACHER, AND IF HE DOES RUN AND WINS, MAY HE HOLD THE SCHOOL TEACHING POSITION AND THE COURT CLERK'S POSITION AT THE SAME TIME?" — AFFIRMATIVE HOWEVER IF HE DOES NOT PERFORM HIS JOB TO THE SCHOOL BOARD REQUIREMENTS THEN HE CAN BE DISMISSED. CITE: 21 Ohio St. 1961 580 [21-580], 70 Ohio St. 1961 2.1 [70-2.1](D), 70 Ohio St. 1961 6.2 [70-6.2], 70 Ohio St. 1961 6.3 [70-6.3] [70-6.3], 70 Ohio St. 1961 6.4 [70-6.4] (FRED HANSEN)